Opinion by
Judge Pryor:
This judgment must be reversed. The fact that the. house was conveyed to the wife of Shepherd was no mis-description of the property, or such a variance as made the proceeding defective, nor did the fact that this particular room was occupied by some one else. The property or house was described with sufficient certainty, when called John Shepherd’s house, although the title was in the wife. Sec. 128, Criminal Code, makes such description immaterial. If the act is identified it is sufficient. It was necessary under this particular statute to have made some allegation as to the place or house in which the gambling was had. This was sufficiently alleged and proven.
Judgment reversed and cause remanded for further proceedings.